Citation Nr: 0420886	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-07 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) prior to 
May 14, 1992.

2.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD from May 14, 1992.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In February 2004, a videoconference hearing was held before 
Bettina S. Callaway, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

During the hearing, the veteran appeared to raise the issue 
of entitlement to service connection for a generalized 
anxiety disorder secondary to service-connected PTSD.  The 
Board refers this issue to the RO for action deemed 
appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board granted service connection for PTSD in a May 2002 
decision.  The veteran appealed the initial ratings assigned 
by the RO in May 2002, and he contends that a 100 percent 
rating is warranted.  The record shows that the VA admitted 
the veteran to an inpatient VA program in January 2004.  

During the February 2004 videoconference hearing before the 
undersigned, the veteran testified that he had recently been 
admitted to an inpatient VA PTSD program.  The veteran 
subsequently submitted additional records along with a 
signed, written statement waiving RO consideration of this 
evidence.  This evidence included a January 2004 VA treatment 
record confirming that the veteran was admitted to the 
inpatient program.

During the hearing, the Board notes that the veteran's 
representative indicated that he preferred that the case not 
be remanded for another examination because the evidence of 
record was sufficient.  Unfortunately, in light of the recent 
evidence associated with the record, the Board finds that a 
remand is necessary to determine the current severity of the 
veteran's PTSD.  The Board notes that the veteran's PTSD is 
currently rated as 30 percent disabling; the veteran requests 
that the evaluation be increased to 100 percent.  Records 
from his inpatient PTSD treatment program are not of record.  
In addition, a compensation and pension evaluation 
examination has not been conducted subsequent to the 
completion of the inpatient PTSD program.  The Board believes 
that it cannot fairly adjudicate the PTSD without such data.

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows:  

1.  In light of recent decisions issued 
by the United States Court of Appeals for 
Veterans Claims (Court), the RO must 
ensure that the notification requirements 
set forth at 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159 (2003) are 
fully complied with and satisfied.  
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002).  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a) 
(West 2002), and any other applicable 
legal precedent.  The RO should allow the 
appropriate period of time for response.  

?	Specifically, the AMC should request 
the veteran to provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA 
and non-VA health care providers who 
have treated or evaluated him for 
PTSD since January 2004, the date of 
the statement of the case, including 
the VA inpatient treatment records 
beginning in January 2004.  When the 
requested information and any 
necessary authorization are 
received, the AMC should obtain a 
copy of all indicated records.

2.  After all documents obtained as a 
result of the above development have been 
associated with the claims folders, the 
RO should make arrangements for the 
veteran to be afforded a VA psychiatric 
examination to determine the current 
degree of severity of his PTSD.  The 
claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  The examiner 
should identify the nature, frequency and 
severity of all current manifestations of 
PTSD.  In addition, the examiner should 
provide a Global Assessment of 
Functioning (GAF) Scale score.  In 
assessing the evidence of record, it is 
important to note that the GAF score is a 
scale reflecting the "psychological, 
social, and occupational functioning on a 
hypothetical continuum of mental health-
illness." Richard v. Brown, 9 Vet. App. 
266, 267 (citing DSM-IV, p. 32).  The 
examiner is requested to provide an 
opinion concerning the overall degree of 
social and industrial impairment 
resulting from the veteran's service-
connected PTSD as opposed to any 
unrelated nonservice-connected 
psychiatric disorders.  The rationale for 
all opinions expressed must be provided.

?	The examiner should address the 
finding in the September 2002 VA 
outpatient treatment report in which 
the VA examiner noted that the 
veteran was unemployable due to 
PTSD.  This record is in Volume III 
of III, marked with a yellow tab on 
the right hand side of the second of 
two claims folders that reads, 
"9/02 OPT VA-MHC disabled due to 
PTSD,".  The examiner should also 
address the findings in the December 
2002 VA examination report.  This 
record is in Volume III of III, 
marked with a yellow tab on the 
right hand side of the second of two 
claims folders that reads, "VAX 
PTSD 12/02".

?	The Board notes that in January 
2004, VA admitted the veteran into 
an inpatient PTSD program due to 
PTSD.  The veteran has not been 
scheduled for another VA psychiatric 
examination after he was released 
from the January 2004 VA PTSD 
program.

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. §  3.655 (2003).

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate this 
claim, considering all of the evidence of 
record.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003); 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




